UNPUBLISHED ORDER
                              Not to be cited per Circuit Rule 53



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                          October 6, 2005

                                               Before

                               HON. FRANK H. EASTERBROOK, Circuit Judge

                               HON. MICHAEL S. KANNE, Circuit Judge

                               HON. DIANE P. WOOD, Circuit Judge

No. 03-2513

UNITED STATES OF AMERICA,                               Appeal from the United States
                  Plaintiff-Appellee,                     District Court for the
                                                          Central District of Illinois.
       v.
                                                        No. 02-20014-001
PHILIP D. JONES,
                      Defendant-Appellant.              Michael P. McCuskey, Chief Judge.


                                            ORDER

         This case originally came to us on remand from the Supreme Court for further consideration
in light of United States v. Booker, 125 S. Ct. 738 (2005). We previously ordered a limited remand
of Philip D. Jones’s sentence in accordance with Booker and Paladino so that the district court could
determine whether it believed Jones’s sentence remains appropriate now that Booker has relegated
the United States Sentencing Guidelines to advisory status.

        The district court has replied that, now knowing that the Guidelines are not mandatory, it
desires to resentence Jones. We invited both parties to file any arguments concerning the appropriate
disposition of this case in light of the district court’s decision. Both parties have filed statements
agreeing that the case should be remanded to the district court for resentencing.

       Therefore, while we reaffirm our decision rejecting Jones’s challenges to his conviction, see
United States v. Jones, 389 F.3d 753 (7th Cir. 2004), we hereby VACATE Jones’s sentence and
REMAND the case for resentencing, which must be conducted in conformity with Booker.